Citation Nr: 1455719	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	David Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION


The Veteran had active service from June 1995 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that in a January 2006 rating decision, the RO denied service connection for depression.  The Veteran did not appeal the RO's decision and that decision became final.  In a September 2007 rating decision, the RO denied service connection for PTSD.  Despite the actions taken by the RO and in light of the January 2006 denial, the Board concludes that the psychiatric claim on appeal is properly characterized as whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Barnett v. Brown, 83 F.3d 1380(Fed. Cir. 1996). 

In a November 2011 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing to be held in Washington, DC.  In written statements received September 2012 and May 2014, the Veteran subsequently withdrew the hearing request.  The hearing request is withdrawn. 38 C.F.R. § 20.704 (2014).

In May 2014, the Veteran, through his representative, submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 


FINDINGS OF FACT

1.  In January 2006, the RO denied service connection for depression.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof. 

2.  In March 2007, the RO denied service connection for PTSD.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

3. The additional documentation received since the January 2006 and March 2007 rating decisions is new and material and raises a reasonable possibility of substantiating the Veteran's claim. 

4. The Veteran has a verified in-service stressor. 

5. PTSD has been shown to have originated during active service as a result of the Veteran's in-service stressors. 


CONCLUSIONS OF LAW

1.  The January 2006 rating decision which denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The March 2007 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

3.  The evidence received subsequent to the January 2006 and March 2007 rating decisions is new and material to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VCAA notice applies to all five elements of a service connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, no discussion of VA's duty to notify and to assist is necessary. 

Application to Reopen

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In January 2006, the RO denied service connection for depression upon its determination that this condition neither occurred in service nor was caused by service and was not caused by a service-connected disability.  Notice of the decision was sent to the Veteran.  The Veteran did not appeal the RO's decision.  In March 2007, the RO denied service connection for PTSD upon its determination that there was "no evidence of a current psychiatric disability proximately due to the Veteran's service-connected residuals of brain trauma."  Notice of the decision was sent to the Veteran.  The Veteran did not appeal the RO's decision.

The additional documentation received since the March 2007 RO decision includes Richmond VAMC treatment records, a November 2010 VA PTSD stressor decision, and a July 2013 private opinion.   The Richmond VAMC treatment records reflect a current diagnosis of PTSD.  In addition, the November stressor decision reflects the Veteran likely has PTSD related to traumatic brain injury and that the Veteran's stressor is conceded.  The July 2013 private opinion advances that the Veteran developed PTSD from traumatic events suffered during active duty.  This evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for a psychiatric disorder to include PTSD is reopened. 

Service Connection

The Veteran asserts that service connection for PTSD is warranted as the result of events that took place aboard the USS Reid during active service. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service. 38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

As discussed above, a November 2010 VA PTSD stressor decision reflects that the Veteran likely has PTSD related to traumatic brain injury and the Veteran's stressor is conceded.  In statements presented throughout the duration of the appeal, the Veteran has maintained that a psychiatric disorder is related to his active service.  He reported that his ship, the USS Reid was hit by another ship.  He also was shot by the left side of his head which blew a hole in his left ear drum, and that he was held responsible for the death of another service member that went missing on his watch, all while aboard the USS Reid.  See statements in support of claim for service connection for PTSD (VA Form 21-0781) received in March 2010.  Service treatment records dated in July 1997 reflect that the Veteran received perforation of the left ear drum.  Additionally, service connection is currently in effect for posttraumatic headaches as related to the acoustic trauma (head injury) in active service. 

The Veteran underwent a VA examination in January 2011.  He was diagnosed with PTSD.  The examiner stated that the primary stressor is a 2003 motor vehicle accident, and thus, the PTSD was not military related.  He further added that while the Veteran experienced several stressful events in the military, none appear to reach the criteria of trauma according to the DSM-IV.  He also noted that even if this accepted military stressors were accepted as traumatic, the Veteran reportedly was able to function adequately despite very significant stress related to finances, living conditions, and job search and did successfully complete two AA degrees. 

According to a June 2013 private treatment report, after reviewing the Veteran's file and interviewing the Veteran, R. B., M. D. determined that the Veteran developed PTSD from traumatic events he experienced directly and indirectly while service on the U.S.S. Reid.  He further added that the Veteran's service connected traumatic brain injury has made it more difficult for the Veteran to cope with his PTSD symptoms.  

In a January 2014, an additional opinion was sought to reconcile the prior conflicting opinion.  In the January 2014 VA opinion, the VA examiner opined that if the Veteran suffers from PTSD, it is more likely than not related to the 2003 motor vehicle accident, not to stressful experiences in service.  Her opinion was based on the Veteran not reporting any problems related to service experienced prior to 2005 despite discussing psychological problems, including trauma-related symptoms to mental health providers, the Veteran clearly remembering the accident and reporting psychological problems associated with it, and there being no evidence that the Veteran was treated for any mental health problems prior to the 2003 accident.  

In a subsequent May 2014 private opinion, R. B., M. D. indicated that a diagnosis of PTSD is allowed when the development of the required symptoms occurred with a delayed onset.  He further stated that he does not believe that the Veteran developed PTSD only after or only from the motorcycle accident.  He opined that the Veteran's in-service traumas clearly contributed to the development of all the PTSD symptoms that the Veteran currently has.

The Veteran asserts that service connection for PTSD is warranted.  No acquired psychiatric disorder was diagnosed or otherwise identified during active service. The Veteran has been repeatedly diagnosed with PTSD, which has been related to the in-service stressors.  While the January 2011 and January 2014 VA opinions reflect that the Veteran's PTSD was not related to the in-service traumas, but the 2003 motor vehicle accident, a private physician, R. B., M. D. asserts that the Veteran's PTSD is related to his in-service stressors and service-connected traumatic brain injury.  The Veteran's in-service stressors have been conceded.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


